--------------------------------------------------------------------------------

EXHIBIT 10.6
 
 EXECUTION COPY
 

--------------------------------------------------------------------------------


 
WARRANT AGREEMENT


dated as of


March 9, 2012,


by and among


PULSE ELECTRONICS CORPORATION
(formerly known as TECHNITROL, INC.)
 
and


THE HOLDERS FROM TIME TO TIME
 
OF THE WARRANTS ISSUED HEREUNDER
 
 
 

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS
 

 Page   ARTICLE I   Definitions   ARTICLE II   Issuance and Exercise of Warrants
 

SECTION 2.01.
Issuance of Warrants; Manner of Exercise; Vesting
6
SECTION 2.02.
When Exercise Effective
7
SECTION 2.03.
Delivery of Stock Certificates, etc.; Charges, Taxes and Expenses
7

 

ARTICLE III   Adjustments and Other Rights      
SECTION 3.01.
Adjustments
8
SECTION 3.02.
Stock Splits, Subdivisions, Distributions of Common Stock, Reclassifications or
Combinations
8
SECTION 3.03.
Rights, Options or Warrants Issue
9
SECTION 3.04.
Adjustments for Other Distributions
10
SECTION 3.05.
Adjustment for Cash Dividends
11
SECTION 3.06.
Adjustment for Tender Offer
12
SECTION 3.07.
Statement Regarding Adjustments
13
SECTION 3.08.
De Minimis Adjustments; Rounding of Calculations
13
SECTION 3.09. Abandoned Dividend or Distribution 13 

 

ARTICLE IV       Consolidation, Merger, Etc.  
SECTION 4.01.
Adjustments for Consolidation, Merger, Sale of Assets, Reorganization, etc
14
SECTION 4.02.
Assumption of Obligations
14
      ARTICLE V       Other Dilutive Events      

 
 
i

--------------------------------------------------------------------------------

 
 

ARTICLE VI   No Dilution or Impairment   ARTICLE VII   Notices of Corporate
Action   ARTICLE VIII   Listing of Common Stock   ARTICLE IX   Private
Placement; Restrictions on Transfer  

SECTION 9.01.
Private Placement Representations
17
SECTION 9.02.
Private Offering by the Company
17
SECTION 9.03.
Restrictive Legends
17
SECTION 9.04.
Transfers to Comply With the Securities Act
19
SECTION 9.05.
Termination of Restrictions
19
SECTION 9.06.
Rule 144
20

 

ARTICLE X   Reservation of Stock, Etc.   ARTICLE XI   Registration and Transfer
of Warrant, Etc.

 
SECTION 11.01.
Warrant Register; Ownership of Warrant
21
SECTION 11.02.
Transfer of Warrant
21
SECTION 11.03.
Replacement of Warrant
21
SECTION 11.04.
Fractional Shares
21
ARTICLE XII        Miscellaneous

 
SECTION 12.01.
Remedies; Specific Performance
22
SECTION 12.02.
No Rights or Liabilities as Shareholder
22
SECTION 12.03.
Notices
22
SECTION 12.04.
Amendments
23
SECTION 12.05.
Descriptive Headings, Etc
23
SECTION 12.06.
Governing Law
23
SECTION 12.07.
Jurisdiction; Consent to Service of Process
23

 
 
ii

--------------------------------------------------------------------------------

 
 
SECTION 12.08.
Waiver of Jury Trial
24
SECTION 12.09.
Successors and Assigns
24
SECTION 12.10.
Registration Rights Agreement
25
SECTION 12.11.
Mandatory Exercise Upon Change of Control Transactions
25
SECTION 12.12.
Call Option
25

 
SCHEDULES


Schedule A  -- Initial Holders and Initial Number of Shares


EXHIBITS


Exhibit A  -- Form of Warrant
Exhibit B  -- Form of Election to Purchase Shares
Exhibit C  -- Form of Assignment
 
 
iii

--------------------------------------------------------------------------------

 
 
WARRANT AGREEMENT (this “Agreement”) dated as of March 9, 2012, by and among
PULSE ELECTRONICS CORPORATION (formerly known as TECHNITROL, INC.), a
Pennsylvania corporation (the “Company”), and each holder of Warrants (as
defined below) who is or may from time to time become a party hereto
(collectively, the “Holders”).
 
WHEREAS, in connection with the execution and delivery of the Third Amendment
Agreement dated as of the date hereof, among the Company, the Subsidiaries of
the Company party thereto, the lenders party thereto and JPMorgan Chase Bank,
N.A., as Administrative Agent, Swing Line Lender and L/C Issuer (the “Third
Amendment Agreement”), relating to the Credit Agreement (as defined herein), and
to induce such lenders to enter into the Third Amendment Agreement, the Company
has agreed to issue and deliver warrants (the “Warrants”) to purchase up to an
aggregate of 2,728,733 shares, subject to adjustment, of its common stock, par
value $0.125 per share (“Common Stock”).
 
WHEREAS, the Company and the Holders wish to set forth herein the terms of the
Warrants and certain agreements relating to, among other things, the exercise
and transfer of the Warrants.
 
NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:
 
ARTICLE I
 
Definitions
 
As used in this Agreement, the following terms shall have the following
meanings:
 
“Applicable Number of Shares” shall mean, at any date of determination with
respect to any Warrant, a number of shares of Common Stock equal to the
difference between (a) the Initial Number of Shares with respect to such Warrant
to the extent it has vested pursuant to Section 2.01(c), less (b) the number of
shares of Common Stock which were previously issued pursuant to the exercise of
such Warrant, as determined immediately prior to such date (giving effect to any
stock splits or combinations, or any dividends paid or payable in shares of
Common Stock, after the issuance of such shares).
 
“Business Day” shall mean any day other than a Saturday or a Sunday or a day on
which commercial banking institutions in the City of New York are authorized by
law to be closed.  Any reference to “days” (unless Business Days are specified)
shall mean calendar days.
 
 
 

--------------------------------------------------------------------------------

 
 
“Call Date” shall have the meaning assigned to it in Section 12.12 of this
Agreement.
 
“Call Notice” shall have the meaning assigned to it in Section 12.12 of this
Agreement.
 
“Call Option” shall have the meaning assigned to it in Section 12.12 of this
Agreement.
 
“Change of Control Transaction” shall mean any transaction described in clause
(a) or (b) of Section 4.01 as a result of which at least 50% ownership of the
Company is transferred to another person or any transaction described in clause
(c) of Section 4.01, in each case that would result in an adjustment pursuant to
Section 4.01 to the number of shares of Common Stock issuable pursuant to the
exercise of the Warrants.
 
“Commission” shall mean the Securities and Exchange Commission or any successor
agency having jurisdiction to enforce the Securities Act.
 
“Common Stock” shall have the meaning assigned to it in the introduction to this
Agreement, such term to include any capital stock into which the Common Stock
shall have been changed or any capital stock resulting from any reclassification
of such Common Stock, and all other capital stock of any class or classes
(however designated) of the Company the holders of which have the right, without
limitation as to amount, either to all or to a share of the balance of current
dividends and liquidating dividends after the payment of dividends and
distributions on any shares entitled to preference.
 
“Company” shall have the meaning assigned to it in the introduction to this
Agreement, such term to include any corporation or other entity which shall
succeed to or assume the obligations of the Company hereunder in compliance with
Article IV.
 
“Credit Agreement” shall mean the Credit Agreement dated as of February 28,
2008, as amended and restated as of February 19, 2009, as further amended and
restated as of August 5, 2011 and as further amended and restated as of the date
hereof (as amended, supplemented or otherwise modified from time to time) among
the Company, the subsidiaries of the Company party thereto, the lenders party
thereto and JPMorgan Chase Bank, N.A., as Administrative Agent, Swing Line
Lender and L/C Issuer.
 
“Credit Agreement Discharge Date” shall mean the date on which (i) all the
outstanding Loan Documents Obligations (including all L/C Disbursements, if any)
have been paid in full in cash, (ii) the Lenders have no further commitment to
lend under the Credit Agreement and (iii) the L/C Issuers have no further
obligation to issue or amend Letters of Credit under the Credit Agreement and no
Letter of Credit is outstanding.  Capitalized terms used in this definition have
the meanings assigned to them in the Credit Agreement.
 
 
2

--------------------------------------------------------------------------------

 
 
“Current Market Price” shall mean, on any date specified herein with respect to
any security, the average of the daily Market Price during the ten consecutive
trading days before such date, except that, if on any such date such security is
not listed or admitted for trading on any national securities exchange or quoted
in the over-the-counter market, the Current Market Price shall be the Market
Price on such date.
 
“Effective Date” shall mean June 28, 2012.
 
“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended from
time to time, and the rules and regulations thereunder, or any successor
statute.
 
“Ex-Date” shall mean with respect to any issuances of or, dividends or
distributions on the Common Stock, the first date on which shares of the Common
Stock trade on the applicable exchange or in the applicable market, regular way,
without the right to receive the issuance, dividend or distribution in question,
from the Company or, if applicable, from the seller of the Common Stock on such
exchange or market (in the form of due bills or otherwise) as determined by such
exchange or market.
 
“Exercise Price” shall mean the Initial Price, as adjusted from time to time as
provided herein.
 
“Expiration Date” shall mean the third anniversary of the date of this
Agreement.
 
“Fair Value” shall mean, on any date specified herein (i) in the case of cash,
the dollar amount thereof, (ii) in the case of a security, the Market Price, and
(iii) in all other cases, the fair value thereof (as of a date which is within
20 days of the date as of which the determination is to be made) determined in
good faith jointly by the Company and a Majority of the Holders; provided,
however, that if such parties are unable to reach agreement within a reasonable
period of time, the Fair Value shall be determined in good faith, by an
independent investment banking firm selected jointly by the Company and a
Majority of the Holders or, if that selection cannot be made within ten days, by
an independent investment banking firm selected by the American Arbitration
Association in accordance with its rules, and provided further, that the Company
shall pay all of the fees and expenses of any third parties incurred in
connection with determining the Fair Value.
 
“FINRA” shall mean the Financial Industry Regulatory Authority.
 
“Holder” shall have the meaning assigned to it in the introduction to this
Agreement.
 
“Initial Dividend Threshold” shall have the meaning assigned to it in Section
3.05 of this Agreement.
 
“Initial Holders” shall mean the Holders listed on Schedule A.
 
 
3

--------------------------------------------------------------------------------

 
 
“Initial Number of Shares” shall mean (a) with respect to any Warrant issued to
an Initial Holder as of the date hereof, the number of shares of Common Stock
set forth on Schedule A hereto opposite such Initial Holder’s name and (b) with
respect to any Warrant or Warrants issued in exchange for, or as a result of the
transfer of, a Warrant, the number of shares of Common Stock represented by the
Warrant so exchanged or transferred (after giving effect to such exchange or
transfer), in each case as adjusted from time to time as provided herein and
subject to the vesting provisions set forth in Section 2.01(c).
 
“Initial Price” shall mean $0.01.
 
“Majority of the Holders” shall mean, as of any date, the Holders of any
Warrants issued pursuant to this Agreement who shall be entitled as of such
date, upon exercise of their Warrants, to purchase more than 50% of all shares
of Common Stock then issuable under all such Warrants.
 
“Market Price” shall mean, on any date specified herein with respect to any
security, an amount equal to (a) the last reported sale price of such security,
regular way, on such date or, in case no such sale takes place on such date, the
average of the closing bid and asked prices thereof regular way on such date, in
either case as officially reported on the principal national securities exchange
on which such security is then listed or admitted for trading, (b) if such
security is not then listed or admitted for trading on any national securities
exchange but is designated as a national market system security by FINRA, the
last reported trading price of such security on such date, (c) if there shall
have been no trading on such date or if such security is not so designated, the
average of the closing bid and asked prices of such security on such date as
shown by FINRA automated quotation system, or (d) if such security is not then
listed or admitted for trading on any national exchange or quoted in the
over-the-counter market, the fair value thereof (as of a date which is within 20
days of the date as of which the determination is to be made) determined in good
faith jointly by the Company and a Majority of the Holders; provided, however,
that if such parties are unable to reach agreement within a reasonable period of
time, the Market Price shall be determined in good faith by an independent
investment banking firm selected jointly by the Company and a Majority of the
Holders or, if that selection cannot be made within ten days, by an independent
investment banking firm selected by the American Arbitration Association in
accordance with its rules, and provided further, that the Company shall pay all
of the fees and expenses of any third parties incurred in connection with
determining the Market Price.
 
“Notice” shall have the meaning assigned to it in Section 2.01(b) of this
Agreement.
 
“Offer Expiration Date” shall have the meaning assigned to it in Section 3.06 of
this Agreement.
 
“Other Securities” shall mean any capital stock (other than Common Stock) and
other securities of the Company or any other person (corporate or otherwise)
which the holders of the Warrants at any time shall be entitled to receive, or
shall have received, upon the exercise of the Warrants, in lieu of or in
addition to Common Stock, or which at any time shall be issuable or shall have
been issued in exchange for or in replacement of Common Stock or Other
Securities pursuant to Articles III, IV or V or otherwise.
 
 
4

--------------------------------------------------------------------------------

 
 
“person” shall mean any individual, firm, partnership, corporation, trust, joint
venture, association, joint stock company, limited liability company,
unincorporated organization or any other entity or organization, including a
government or agency or political subdivision thereof, and shall include any
successor (by merger or otherwise) of such entity.
 
“Purchase Price” shall mean an amount equal to the product of (x) the Exercise
Price and (y) the number of shares of Common Stock to be issued upon the
exercise of a Warrant.
 
“Registration Rights Agreement” means that certain Warrant Shares Registration
Rights Agreement, dated as of the date hereof, by and between the Company and
the Holders, as may be amended from time to time.
 
“Securities Act” shall mean the Securities Act of 1933, as amended from time to
time, and the rules and regulations thereunder, or any successor statute.
 
“Spin-Off” shall have the meaning assigned to it in Section 3.04(b) of this
Agreement.
 
“Subsidiary” means with respect to any person, any corporation, association or
other business entity of which more than 50% of the outstanding voting
securities is owned, directly or indirectly, by, or, in the case of a
partnership, the sole general partner or the managing partner or the only
general partners of which are, such person or one or more Subsidiaries of such
person (or a combination thereof).
 
“Warrants” shall have the meaning assigned to it in the preamble to this
Agreement.
 
“Warrant Shares” shall mean (a) any shares of Common Stock (or Other Securities)
issued or issuable upon the exercise of Warrants and (b) any shares of Common
Stock (or Other Securities) issued subsequent to the exercise of any of the
Warrants as a dividend or other distribution with respect to, or resulting from
a subdivision of the outstanding shares of Common Stock (or Other Securities)
into a greater number of shares by reclassification, stock splits or otherwise,
or in exchange for or in replacement of the Common Stock (or Other Securities)
issued upon such exercise.
 
 
5

--------------------------------------------------------------------------------

 
 
ARTICLE II

 
Issuance and Exercise of Warrants
 
SECTION 2.01.  Issuance of Warrants; Manner of Exercise; Vesting.a)Subject to
the terms and conditions of this Agreement, the Company hereby issues and
delivers to each Initial Holder, a Warrant (each in the form of Exhibit A
hereto) to purchase, at the Exercise Price, the Initial Number of Shares of
fully paid and nonassessable Common Stock as set forth on Schedule A hereto
opposite such Initial Holder’s name.
 
(b)  Subject to subsection (c) below, each Warrant may be exercised by the
Holder thereof, in whole or in part, at any time or from time to time on or
after the Effective Date and prior to 5:00 p.m., New York City time, on the
Expiration Date, for a number of shares of Common Stock not greater than the
then-Applicable Number of Shares determined as of the date of exercise, by
surrendering such Warrant, properly endorsed, at the principal executive office
of the Company, together with the Election to Purchase Shares (the “Notice”)
attached hereto as Exhibit B (or a reasonable facsimile thereof), duly completed
and executed on behalf of such Holder.  The exercise of any Warrant shall be on
a cashless basis, and the Company shall issue to such Holder such number of
shares of Common Stock as is computed using the following formula:
 
Graphic [logo2.jpg]
 
where:
 
X = the number of shares of Common Stock to be issued to such Holder pursuant to
this Section 2.01(b);
 
Y = the number of shares of Common Stock covered by the Warrant in respect of
which the exercise election is made pursuant to this Section 2.01(b);
 
A = the Market Price of one share of Common Stock; and
 
B = the Exercise Price in effect under such Warrant at the time such exercise is
made pursuant to this Section 2.01(b).
 
(c)  Notwithstanding anything to the contrary contained herein, (i) in the event
that the Credit Agreement Discharge Date occurs, no further vesting of Initial
Number of Shares with respect to any Warrant pursuant to subsection (ii) below
shall occur thereafter and, if none of the Initial Number of Shares has vested
prior thereto in accordance with subsection (ii) below, the Warrants shall be
immediately and automatically canceled and shall have no further force and
effect, (ii) (A) in the event that the Credit Agreement Discharge Date does not
occur prior to the Effective Date, then, on and as of the Effective Date, 30% of
the Initial Number of Shares with respect to each Warrant shall irrevocably
vest, (B) in the event that the Credit Agreement Discharge Date does not occur
prior to September 28, 2012, then, on and as of September 28, 2012, an
additional 15% of the Initial Number of Shares with respect to each Warrant
shall irrevocably vest and (C) in the event that the Credit Agreement Discharge
Date does not occur prior to December 31, 2012, then, on and as of December 31,
2012, the entire remaining balance of the Initial Number of Shares with respect
to each Warrant shall irrevocably vest, and (iii) for purposes of determining
the number of shares of Common Stock issuable upon exercise of any Warrant
pursuant to Section 2.01, the Applicable Number of Shares shall be determined
based only upon the Initial Number of Shares with respect to such Warrant that
have vested in accordance with this Section 2.01(c).
 
 
6

--------------------------------------------------------------------------------

 
 
SECTION 2.02.  When Exercise Effective.  Each exercise of a Warrant shall be
deemed to have been effected as of the later to occur of (a) receipt of the
Notice and (b) immediately prior to the close of business on the Business Day on
which such Warrant shall have been surrendered to the Company as provided in
Section 2.01 (notwithstanding that the stock transfer books of the Company may
then be closed or certificates representing such shares of Common Stock may not
be actually delivered on such date) and at such time of effectiveness the person
or persons in whose name or names any certificate or certificates for Warrant
Shares of Common Stock (or Other Securities) shall be issuable upon such
exercise as provided in Section 2.03 shall be deemed to have become the holder
or holders of record thereof for all purposes.
 
SECTION 2.03.  Delivery of Stock Certificates, etc.; Charges, Taxes and
Expenses.  b)Subject to Article XI hereof, as soon as practicable after each
exercise of any Warrant, in whole or in part, and in any event within three
Business Days thereafter, the Company shall cause to be issued in the name of
and delivered to the Holder thereof or as the Holder may direct, a certificate
or certificates for the number of shares of Common Stock (or Other Securities)
to which the Holder shall be entitled upon such exercise plus, in lieu of
issuance of any fractional share to which the Holder would otherwise be
entitled, if any, a check for the amount of cash equal to the same fraction
multiplied by the Market Price per share on the date of Warrant exercise.
 
(b)  In case any such exercise is for less than all of the then-Applicable
Number of Shares as of the date of exercise purchasable under any Warrant, the
Company shall issue to the applicable Holder a new Warrant in like form for the
unexercised portion thereof, which shall include the unexercised portion of the
Initial Number of Shares that have vested as of the date of such exercise plus
the Initial Number of Shares that have not yet vested as of such date but which
shares may vest at a future date.  Any such new Warrants shall be issued in such
name or names as the Holder may designate and shall be delivered to such named
Person or Persons within a reasonable time, not to exceed three Business Days
after the date on which the applicable Warrant has been duly exercised in
accordance with the terms of this Agreement.
 
(c)  The Company shall pay all taxes (other than Federal, state or local income
taxes), including any documentary stamp taxes, which may be payable in
connection with the execution and delivery of this Agreement or the issuance of
the Warrants or the Common Stock (or Other Securities) issuable upon the
exercise of any Warrant or in connection with any modification of this Agreement
or the Warrants and shall hold each Holder harmless without limitation as to
time against any and all liabilities with respect to all such taxes.  The
obligations of the Company under this Section 2.03(c) shall survive any
termination of this Agreement, and any cancellation or termination of the
Warrants.  On or prior to the 30th day following the date of this Agreement, the
Company shall use commercially reasonable efforts to provide to the Initial
Holders an initial unaudited valuation of the Warrants as of the date of this
Agreement, as determined by the Company, or to promptly provide such valuation
as of a later date if the value of the Warrants as of the date of this Agreement
is not reasonably ascertainable.  Within 45 days after providing such initial
valuation, the Company shall use commercially reasonable efforts to obtain
verbal approval of such valuation, or modification thereto, by its auditors or
an independent valuation consultant, which may be an accounting firm, and the
Company shall promptly notify the Initial Holders of any such verbal approval or
modification that it obtains. Once the Company has received final written
confirmation of such valuation, or further modification thereto, by its auditors
or such valuation consultant, the Company shall promptly send a copy of such
final confirmation or modification to the Initial Holders. The Company further
agrees not to take any position with regard to the value of the Warrants as of
the date of this Agreement or as of such later date described above in this
paragraph, for U.S. Federal income tax purposes, that is inconsistent with the
written confirmed final valuation provided to the Initial Holders pursuant to
the preceding sentence.  The parties to this Agreement acknowledge that the
valuation described in this paragraph is solely for use in connection with U.S.
Federal income tax matters.
 
 
7

--------------------------------------------------------------------------------

 
 
ARTICLE III

 
Adjustments and Other Rights
 
SECTION 3.01.  Adjustments.  The Exercise Price and the number of Warrant Shares
issuable pursuant to the exercise of any Warrant shall be subject to adjustment
from time to time as provided in Articles IV and V and this Article III;
provided that any such adjustment shall be an adjustment with respect to both
the Initial Number of Shares that have vested as of the date of such adjustment
and the Initial Number of Shares that have not yet vested as of such date but
which shares may vest at a future date; provided further that no single event
shall cause an adjustment under more than one Section of this Agreement so as to
result in duplication.
 
SECTION 3.02.  Stock Splits, Subdivisions, Distributions of Common Stock,
Reclassifications or Combinations.  If the Company shall (i) subdivide or
reclassify the outstanding shares of Common Stock into a greater number of
shares, (ii) pay a dividend or make any distribution to existing holders of the
Common Stock, in each case in  Common Stock or (iii) combine or reclassify the
outstanding Common Stock into a smaller number of shares, the number of shares
of Common Stock issuable upon the exercise of any Warrant at the time of the
effective date of such subdivision, combination, reclassification, dividend or
distribution shall be proportionately adjusted so that the Holder after such
date shall be entitled to purchase the number of shares of Common Stock that
such Holder would have owned or been entitled to receive in respect of the
shares of Common Stock subject to such Warrant after such date had such Warrant
been exercised immediately prior to such date (or, in the case of a dividend or
distribution of Common Stock, immediately prior to the record date
therefor).  In such event, the Exercise Price in effect at the time of the
effective date of such subdivision, combination, reclassification, dividend or
distribution shall be adjusted to the number obtained by dividing (x) the
product of (1) the number of shares of Common Stock issuable upon the exercise
of such Warrant before such adjustment and (2) the Exercise Price in effect
immediately prior to the effective date for the subdivision, combination or
reclassification giving rise to this adjustment by (y) the new number of shares
of Common Stock issuable upon the exercise of such Warrant determined pursuant
to the immediately preceding sentence. An adjustment made pursuant to this
Section 3.02 shall become effective immediately after the effective date of the
applicable event, retroactive to the record date therefor in the case of a
dividend or distribution of shares of Common Stock.
 
 
8

--------------------------------------------------------------------------------

 
 
SECTION 3.03.  Rights, Options or Warrants Issue.   If the Company shall
distribute to all or substantially all holders of the Common Stock any rights,
options or warrants entitling them for a period of not more than 60 calendar
days from the record date of such distribution to subscribe for or purchase
shares of Common Stock, at a price per share less than the Current Market Price
per share of Common Stock immediately preceding the first public announcement of
such distribution, the number of shares of Common Stock issuable upon the
exercise of each Warrant shall be increased by multiplying such number as of the
time immediately prior to the close of business on the record date for such
distribution by a fraction: (i) the numerator of which shall be the sum of (A)
the number of shares of Common Stock outstanding immediately prior to the close
of business on the record date for such distribution, plus (B) the total number
of shares of Common Stock issuable pursuant to such rights, options or warrants,
and (ii) the denominator of which shall be the sum of (x) the number of shares
of Common Stock outstanding immediately prior to the close of business on the
record date for such distribution, plus (y) the number of shares of Common Stock
which the aggregate consideration to be received by the Company upon the
exercise, conversion or exchange of such rights, options or warrants would
purchase at the Current Market Price per share of Common Stock as of the date
immediately preceding the first public announcement of such distribution.
 
An adjustment made pursuant to this Section 3.03 shall become effective
immediately after the close of business on the record date for such
distribution.  To the extent that shares of Common Stock are not delivered after
the expiration of such rights, options or warrants, the number of shares of
Common Stock issuable upon the exercise of each Warrant shall be decreased to
the number that would then be in effect had the increase with respect to the
distribution of such rights, options or warrants been made on the basis of
delivery of only the number of shares of Common Stock actually delivered.  If
such rights, options or warrants are not so distributed, the number of shares of
Common Stock issuable upon the exercise of each Warrant shall be decreased to
the number that would then be in effect if such record date for such
distribution had not occurred.
 
 
9

--------------------------------------------------------------------------------

 
 
In determining whether any rights, options or warrants entitle the holders
thereof to subscribe for or purchase shares of Common Stock at a price per share
less than the Current Market Price per share of Common Stock immediately
preceding the first public announcement of distribution of such rights, options
or warrants, and in determining the aggregate consideration to be received by
the Company in respect of such rights, options or warrants, there shall be taken
into account any consideration received by the Company for such rights, options
or warrants and any amount payable on exercise or conversion thereof, the value
of such consideration, if other than cash, to be the Fair Value thereof.
 
SECTION 3.04.  Adjustments for Other Distributions.  i)If the Company shall
distribute shares of its capital stock, evidences of its indebtedness, other of
its assets or property or rights, options or warrants to acquire its capital
stock or other securities, to all or substantially all holders of the Common
Stock (excluding (i) dividends, distributions, rights, options or warrants
referred to in Section 3.02 or Section 3.03, (ii) dividends or distributions
paid exclusively in cash and (iii) spin-offs to which provisions set forth below
in clause (b) of this Section 3.04 shall apply), then the number of shares of
Common Stock issuable upon the exercise of each Warrant shall be increased by
multiplying such number as of the time immediately prior to the close of
business on the record date for such distribution by a fraction: (i) the
numerator of which shall be the Current Market Price per share of Common Stock
as of the date immediately preceding the Ex-Date for such distribution and (ii)
the denominator of which shall be (A) the Current Market Price per share of
Common Stock as of the date immediately preceding the Ex-Date for such
distribution, less (B) the Fair Value of such shares of capital stock, evidences
of indebtedness, assets or property or rights, options or warrants distributed
with respect to each outstanding share of Common Stock on the Ex-Date for such
distribution.
 
If the Fair Value of such shares of capital stock, evidences of indebtedness,
assets, property or rights, options or warrants distributed with respect to each
outstanding share of Common Stock on the Ex-Date for such distribution is equal
to or greater than the Current Market Price per share of Common Stock as of the
date immediately preceding the Ex-Date for such distribution, in lieu of the
foregoing increase, each Holder shall receive, at the same time and upon the
same terms as holders of the Common Stock, the amount and kind of such capital
stock, evidences of the indebtedness, other assets or property or rights,
options or warrants to acquire the Company’s capital stock or other securities
that such Holder would have received if such Holder had exercised its Warrant
for all of the then-Applicable Number of Shares (which number shall include,
without limitation, the number of shares of Common Stock issuable upon exercise
of each such Warrant that have not yet vested as of the date immediately prior
to the record date for such distribution but may vest at a later date) as of
such date.
 
 
10

--------------------------------------------------------------------------------

 
 
An adjustment made pursuant to this Section 3.04(a) shall become effective
immediately after the close of business on the record date for such
distribution.  If such distribution is not so paid or made, the number of shares
of Common Stock issuable upon the exercise of each Warrant shall be decreased to
the number that would then be in effect if such distribution had not been
declared.
 
(b)  Notwithstanding anything to the contrary in Section 3.04(a), if the Company
pays any dividend or other distribution on the Common Stock of shares of capital
stock of any class or series, or similar equity interest, of or relating to a
Subsidiary or other business unit of the Company, where such capital stock or
similar equity interest is listed or quoted (or will be listed or quoted upon
consummation of the Spin-Off (as defined hereinafter)) on a national or regional
securities exchange (a “Spin-Off”), then the number of shares of Common Stock
issuable upon the exercise of each Warrant shall be increased by multiplying
such number as of the time immediately prior to the close of business on the
tenth trading day immediately following, and including, the Ex-Date of the
Spin-Off, by a fraction: (i) the numerator of which shall be the sum of (A) the
Fair Value of the capital stock or similar equity interest distributed to
holders of Common Stock applicable to one share of Common Stock as of the tenth
trading day immediately following, and including, the Ex-Date for the Spin-Off,
plus (B) the Current Market Price per share of Common Stock as of the tenth
trading day immediately following, and including, the Ex-Date for the Spin-Off,
and (ii) the denominator shall be the Current Market Price per share of Common
Stock as of the tenth trading day immediately following, and including, the
Ex-Date for the Spin-Off.
 
The adjustment made pursuant to this Section 3.04(b) shall become effective on
the tenth trading day immediately following, and including, the Ex-Date for the
Spin-Off; provided that, for purposes of determining the number of shares of
Common Stock issuable upon the exercise of each Warrant, in respect of any
exercise during the ten trading days immediately following, and including, the
Ex-Date for any Spin-Off, references in this Section 3.04(b) to ten trading days
shall be deemed replaced with such lesser number of trading days as have elapsed
between the Ex-Date for such Spin-Off and the relevant date that such exercise
occurred.
 
SECTION 3.05.  Adjustment for Cash Dividends.  If the Company pays or makes any
cash dividend or distribution to all or substantially all holders of the Common
Stock, other than a regular, quarterly cash dividend that does not exceed $0.025
per share (the “Initial Dividend Threshold”), then the number of shares of
Common Stock issuable upon exercise of each Warrant shall be increased by
multiplying such number as of the time immediately prior to the close of
business on the record date of such dividend or distribution by a fraction: (i)
the numerator of which shall be (A) the Market Price per share of Common Stock
as of the trading day that immediately precedes the Ex-Date for such dividend or
distribution, minus (B) the Initial Dividend Threshold (provided that if the
dividend or distribution in question is not a regular, quarterly cash dividend,
the Initial Dividend Threshold shall be deemed to be zero), and (ii) the
denominator of which shall be (x) the Market Price per share of Common Stock as
of the trading day that immediately precedes the Ex-Date for such dividend or
distribution, minus (y) the amount in cash per share the Company distributes to
holders of the Common Stock.
 
 
11

--------------------------------------------------------------------------------

 
 
The Initial Dividend Threshold is subject to adjustment in a manner inversely
proportional to adjustments with respect to the number of shares of Common Stock
issuable upon exercise of each Warrant; provided that no adjustment will be made
to the Initial Dividend Threshold for any adjustment to the number of shares of
Common Stock issuable upon exercise of each Warrant pursuant to this Section
3.05.
 
If the amount in cash per share the Company distributes to holders of the Common
Stock is equal to or greater than the Market Price per share of Common Stock as
of the trading day that immediately precedes the Ex-Date for such dividend or
distribution, in lieu of the foregoing increase, each Holder shall receive, at
the same time and upon the same terms as holders of shares of Common Stock, the
amount of cash that such Holder would have received if such Holder had exercised
its Warrant for all of the then-Applicable Number of Shares (which number shall
include, without limitation, the number of shares of Common Stock issuable upon
exercise of each such Warrant that have not yet vested as of the date
immediately prior to the record date for such dividend or distribution but may
vest at a later date) as of such date.
 
An adjustment made pursuant to this Section 3.05 shall become effective
immediately after the close of business on the record date for such dividend or
distribution.  If such dividend or distribution is not so paid or made, the
number of shares of Common Stock issuable upon the exercise of each Warrant
shall be decreased to the number that would then be in effect if such dividend
or distribution had not been declared.
 
SECTION 3.06.  Adjustment for Tender Offer.  If the Company or any of its
Subsidiaries make a payment in respect of a tender offer or exchange offer for
the Common Stock, if the cash and Fair Value of any other consideration included
in the payment per share of Common Stock exceeds the Current Market Price per
share of Common Stock as of the tenth trading day after the last date on which
tenders or exchanges may be made pursuant to such tender or exchange offer (such
last date, the “Offer Expiration Date”), then the number of shares of Common
Stock issuable upon exercise of each Warrant shall be increased by multiplying
such number as of the time immediately prior to the close of business of the
tenth trading day after the Offer Expiration Date by a fraction: (i) the
numerator of which shall be the sum of (A) the aggregate Fair Value of all cash
and any other consideration paid or payable for shares purchased in such tender
or exchange offer, plus (B) the product of the number of shares of Common Stock
outstanding immediately after the Offer Expiration Date (after giving effect to
such tender offer or exchange offer) and the Current Market Price per share of
Common Stock as of the tenth trading day after the Offer Expiration Date, and
(ii) the denominator of which shall be the product of (x) the number of shares
of Common Stock outstanding immediately prior to the Offer Expiration Date (pior
to giving effect to such tender offer or exchange offer) and (y) the Current
Market Price per share of Common Stock as of the tenth trading day after the
Offer Expiration Date.
 
 
12

--------------------------------------------------------------------------------

 
 
An adjustment made pursuant to this Section 3.06 shall become effective
immediately after the close of business on the tenth trading day immediately
following the Offer Expiration Date; provided that, for purposes of determining
the number of shares of Common Stock issuable upon the exercise of each Warrant,
in respect of any exercise during the ten trading days following the Offer
Expiration Date, references in this Section 3.06 to ten trading days shall be
deemed replaced with such lesser number of trading days as have elapsed between
the Offer Expiration Date and the relevant date that such exercise occurred.  In
the event that the Company or a Subsidiary of the Company is obligated to
purchase shares of Common Stock pursuant to any such tender offer or exchange
offer, but the Company or such Subsidiary is prevented by applicable law from
effecting any such purchases, or all such purchases are rescinded, then the
number of shares of Common Stock issuable upon the exercise of each Warrant
shall be adjusted again to be the number that would then be in effect if such
tender offer or exchange offer had not been made.  If application of this
Section 3.06 to any tender offer or exchange offer would result in a decrease in
the number of shares of Common Stock issuable upon exercise of each Warrant,
then no adjustment shall be made for such tender offer or exchange offer under
this Section 3.06.
 
SECTION 3.07.  Statement Regarding Adjustments.  Whenever the Exercise Price or
the number of shares of Common Stock (and Other Securities) into which any
Warrant is exercisable shall be adjusted as provided in this Agreement, the
Company shall forthwith file at the principal executive office of the Company or
with its transfer agent a statement showing in reasonable detail the facts
requiring such adjustment and the Exercise Price that shall be in effect and the
number of shares of Common Stock (and Other Securities) into which such Warrant
shall be exercisable after such adjustment, and the Company shall also cause a
copy of such statement to be sent by mail, first class postage prepaid, to each
applicable Holder at the address appearing in the Company’s records.
 
SECTION 3.08.  De Minimis Adjustments; Rounding of Calculations.  All adjustment
calculations under this Agreement shall be made to the nearest one-hundredth
(1/100th) of a cent or to the nearest one-hundredth (1/100th) of a share, as the
case may be.  Notwithstanding anything to the contrary contained herein, no
adjustment in the Exercise Price or the number of shares of Common Stock (or
Other Securities) into which the Warrants are exercisable shall be made if the
amount of such adjustment would be less than $0.001 or one-hundredth (1/100th)
of a share, but any such amount shall be carried forward and an adjustment with
respect thereto shall be made at the time of and together with any subsequent
adjustment which, together with such amount and any other amount or amounts so
carried forward, shall aggregate $0.001 or one-hundredth (1/100th) of a share,
or more.
 
SECTION 3.09.  Abandoned Dividend or Distribution.  If after the date hereof the
Company shall take a record of the holders of its Common Stock for the purpose
of entitling them to receive a dividend or other distribution (which results in
an adjustment to the number of shares of Common Stock issuable upon exercise of
the Warrants under the terms of this Agreement) and shall, thereafter, and
before such dividend or distribution is paid or delivered to shareholders
entitled thereto, legally abandon its plan to pay or deliver such dividend or
distribution, then any adjustment made to the number of shares of Common Stock
issuable upon exercise of the Warrants by reason of the taking of such record
shall be reversed, and any subsequent adjustments, based thereon, shall be
recomputed.
 
 
13

--------------------------------------------------------------------------------

 
 
ARTICLE IV
 
Consolidation, Merger, Etc.
 
SECTION 4.01.  Adjustments for Consolidation, Merger, Sale of Assets,
Reorganization, etc.  In case the Company (a) shall consolidate with or merge
into any other person and shall not be the continuing or surviving corporation
of such consolidation or merger, or (b) shall permit any other person to
consolidate with or merge into the Company and the Company shall be the
continuing or surviving person but, in connection with such consolidation or
merger, the Common Stock or Other Securities shall be changed into or exchanged
for stock or other securities of any other person or cash or any other property,
or (c) shall transfer all or substantially all of its properties or assets to
any other person and shall thereafter distribute any material portion of the
proceeds of such transaction to its shareholders generally, or (d) shall effect
a capital reorganization or reclassification of the Common Stock or Other
Securities (other than a capital reorganization or reclassification of the
Common Stock referred to in Section 3.02),  then, and in the case of each such
transaction, proper provision shall be made so that, upon the basis and the
terms and in the manner provided in this Agreement, the Holder of any Warrant,
upon the exercise thereof at any time after the consummation of such
transaction, shall be entitled to receive (at the aggregate Purchase Price in
effect immediately prior to the time of such consummation for all Common Stock
or Other Securities issuable upon such exercise immediately prior to such
consummation), in lieu of the Common Stock or Other Securities issuable upon
such exercise prior to such consummation, the highest amount of securities, cash
or other property to which such Holder would actually have been entitled as a
shareholder upon such consummation if such Holder had exercised such Warrant for
all of the then-Applicable Number of Shares immediately prior thereto (which
number shall include, without limitation, the number of shares of Common Stock
issuable upon exercise of each such Warrant that have not yet vested as of such
date but may vest at a later date), subject to adjustments (subsequent to such
consummation) as nearly equivalent as possible to the adjustments provided for
in Articles III, IV and V.
 
SECTION 4.02.  Assumption of Obligations.  Notwithstanding anything contained in
this Agreement to the contrary, the Company shall not effect any of the
transactions described in clauses (a) through (d) of Section 4.01 unless, prior
to the consummation thereof, each person (other than the Company) which may be
required to deliver any stock, securities, cash or property upon the exercise of
any Warrant, as provided herein, shall assume, by written instrument delivered
to each of the Holders, (a) the obligations of the Company under this Agreement
(and if the Company shall survive the consummation of such transaction, such
assumption shall be in addition to, and shall not release the Company from, any
continuing obligations of the Company under this Agreement), (b) the obligations
of the Company under the Registration Rights Agreement and (c) the obligation to
deliver to the Holders such shares of stock, securities, cash or property as, in
accordance with the foregoing provisions of this Article IV, the Holders may be
entitled to receive and such person shall have similarly delivered to the
Holders an opinion of counsel for such person, which counsel shall be reasonably
satisfactory to a Majority of the Holders, stating that this Agreement shall
thereafter continue in full force and effect and the terms hereof (including,
without limitation, all of the provisions of this Article IV) shall be
applicable to the stock, securities, cash or property which such person may be
required to deliver upon any exercise of the Warrants or the exercise of any
rights pursuant hereto or thereto.
 
 
14

--------------------------------------------------------------------------------

 
 
ARTICLE V
 
Other Dilutive Events
 
In case any event shall occur as to which the provisions of Article III or
Article IV are not strictly applicable or if strictly applicable would not, in
the reasonable judgment of a Majority of the Holders, fairly protect the
purchase rights represented by the Warrants in accordance with the essential
intent and principles of such Articles, then, in each such case, the Company
shall, promptly upon receipt of written notification thereof, if the Board of
Directors of the Company shall determine in good faith that it would be
appropriate to do so, make an adjustment in the application of such provisions,
in accordance with the essential intent and principles hereof, so as to
preserve, without dilution, the purchase rights represented by the Warrants.
 
ARTICLE VI

 
No Dilution or Impairment
 
The Company shall not, by amendment of its Articles of Incorporation or through
any consolidation, merger, reorganization, transfer of assets, dissolution,
issue or sale of securities or any other voluntary action, avoid or seek to
avoid the observance or performance of any of the terms of this Agreement, but
will at all times in good faith assist in the carrying out of all such terms and
in the taking of all such action as may be necessary or appropriate in order to
protect the rights of the Holder of any Warrant against dilution or other
impairment in accordance with the terms hereof.  Without limiting the generality
of the foregoing, the Company (a) shall take all such action as may be necessary
or appropriate in order that the Company may validly and legally issue fully
paid and nonassessable shares of stock, free from all taxes, liens, security
interests, encumbrances, preemptive rights and charges on the exercise of the
Warrants from time to time outstanding, and (b) shall not amend or modify any
provision of the Articles of Incorporation or by-laws of the Company in any
manner that would adversely affect in any way the rights or powers of the Holder
of any Warrant in its capacity as such.
 
 
15

--------------------------------------------------------------------------------

 
 
ARTICLE VII

 
Notices of Corporate Action
 
In the event of:
 
(a) any taking by the Company of a record of the holders of any class of
securities for the purpose of determining the holders thereof who are entitled
to receive any dividend or other distribution, or any right to subscribe for,
purchase or otherwise acquire any shares of stock of any class or any other
securities or property, or to receive any other right, or
 
(b) any capital reorganization of the Company, any reclassification or
recapitalization of the capital stock of the Company, any consolidation or
merger involving the Company and any other person, any transaction or series of
transactions in which more than 50% of the voting securities of the Company are
transferred to another person, or any transfer, sale or other disposition of all
or substantially all the assets of the Company to any other person, or
 
(c) any voluntary or involuntary dissolution, liquidation or winding-up of the
Company,
 
the Company shall mail to each Holder of a Warrant a notice specifying (i) the
date or expected date on which any such record is to be taken for the purpose of
such dividend, distribution or right, and the amount and character of such
dividend, distribution or right, and (ii) the date or expected date on which any
such reorganization, reclassification, recapitalization, consolidation, merger,
transfer, sale, disposition, dissolution, liquidation or winding-up is to take
place and the time, if any such time is to be fixed, as of which the holders of
record of Common Stock (or Other Securities) shall be entitled to exchange their
shares of Common Stock (or Other Securities) for the securities or other
property deliverable upon such reorganization, reclassification,
recapitalization, consolidation, merger, transfer, dissolution, liquidation or
winding-up.  In the case of any action covered by clause (a) above, such notice
shall be mailed by the Company at least 10 days prior to the date on which such
record is to be taken, and, in the case of any action covered by clause (b) or
(c) above, such notice shall be mailed by the Company at least 20 days prior to
the date or expected date on which such action is to take place.
 
ARTICLE VIII

 
Listing of Common Stock
 
At any time that the Common Stock is listed on any national securities exchange,
the Company shall, at its expense, obtain promptly and maintain the approval for
listing on the principal such exchange, upon official notice of issuance, the
shares of Common Stock issuable upon exercise of the then outstanding Warrants
and maintain the listing of such shares after their issuance; and the Company
shall also list on such national securities exchange and shall maintain such
listing of, any Other Securities that at any time are issuable upon exercise of
the Warrants, if and at the time that any securities of the same class shall be
listed on such national securities exchange by the Company.
 
 
16

--------------------------------------------------------------------------------

 
 
ARTICLE IX

 
Private Placement; Restrictions on Transfer
 
SECTION 9.01.  Private Placement Representations.  Each Holder represents,
severally and not jointly, that it is an “accredited investor” within the
meaning of Regulation D under the Securities Act and that the Warrants are being
or will be acquired for its own account or for one or more separate accounts
maintained by it or for the account of one or more pension or trust funds and
not with a view toward distributing or reselling such securities or any part
thereof in any transaction that would be in violation of the Securities Act,
federal securities laws or the securities laws of any state, without prejudice,
however, to its rights to sell or otherwise dispose of all or any part of the
Warrants under an effective registration statement under the Securities Act and
applicable state securities laws, or under an exemption from such registration
available under the Securities Act and applicable state securities laws
 
SECTION 9.02.  Private Offering by the Company.  Neither the Company nor anyone
acting on its behalf has offered the Warrants for sale to, or solicited any
offer to buy any of the same from, or otherwise approached or negotiated in
respect thereof with, any person other than the Holders, each of which has been
offered the Warrants at a private sale for investment.  Neither the Company nor
anyone acting on its behalf has taken, or will take, any action that would
subject the issuance or sale of the Warrants to the registration requirements of
section 5 of the Securities Act or to the registration requirements of any
securities or blue sky laws of any applicable jurisdiction.
 
SECTION 9.03.  Restrictive Legends.  Except as otherwise permitted by this
Article IX, each Warrant (including each Warrant issued upon the transfer of any
Warrant) shall be stamped or otherwise imprinted with a legend in substantially
the following form:
 
“THIS WARRANT AND ANY SECURITIES ACQUIRED UPON THE EXERCISE OF THIS WARRANT HAVE
NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR THE
SECURITIES LAWS OF ANY STATE, AND MAY NOT BE SOLD, TRANSFERRED OR OTHERWISE
DISPOSED OF EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER SUCH
ACT AND APPLICABLE STATE SECURITIES LAWS OR PURSUANT TO AN APPLICABLE EXEMPTION
TO THE REGISTRATION REQUIREMENTS OF SUCH ACT AND SUCH LAWS.  THIS WARRANT AND
SUCH SECURITIES MAY NOT BE SOLD, TRANSFERRED OR OTHERWISE DISPOSED OF EXCEPT IN
COMPLIANCE WITH THE CONDITIONS SPECIFIED IN THE WARRANT AGREEMENT (THE “WARRANT
AGREEMENT”) DATED AS OF MARCH 9, 2012, BY AND AMONG PULSE ELECTRONICS
CORPORATION AND THE HOLDERS FROM TIME TO TIME OF THE WARRANTS ISSUED THEREUNDER
PURSUANT TO WHICH THIS WARRANT WAS ISSUED.”
 
17

--------------------------------------------------------------------------------

 
 
“THIS WARRANT AND THE SECURITIES REPRESENTED HEREBY ARE SUBJECT TO THE TERMS AND
CONDITIONS OF (1) THE WARRANT AGREEMENT AND (2) A WARRANT SHARES REGISTRATION
RIGHTS AGREEMENT DATED AS OF MARCH 9, 2012, BY AND AMONG PULSE ELECTRONICS
CORPORATION AND THE HOLDERS FROM TIME TO TIME OF THE WARRANTS, AS EACH SUCH
AGREEMENT MAY BE AMENDED, MODIFIED, SUPPLEMENTED, RESTATED OR OTHERWISE CHANGED
FROM TIME TO TIME.”
 
Except as otherwise permitted by this Article IX, each certificate for Common
Stock (or Other Securities) issued upon the exercise of any Warrant, and each
certificate issued upon the transfer of any such Common Stock (or Other
Securities), shall be stamped or otherwise imprinted with a legend in
substantially the following form:
 
“THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR THE SECURITIES LAWS OF ANY STATE, AND
MAY NOT BE SOLD, TRANSFERRED OR OTHERWISE DISPOSED OF EXCEPT PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT UNDER SUCH ACT AND APPLICABLE STATE SECURITIES
LAWS OR PURSUANT TO AN APPLICABLE EXEMPTION TO THE REGISTRATION REQUIREMENTS OF
SUCH ACT AND SUCH LAWS.  SUCH SECURITIES MAY NOT BE SOLD, TRANSFERRED OR
OTHERWISE DISPOSED OF EXCEPT IN COMPLIANCE WITH THE CONDITIONS SPECIFIED IN THE
WARRANT AGREEMENT (THE “WARRANT AGREEMENT”) DATED AS OF MARCH 9, 2012, BY AND
AMONG PULSE ELECTRONICS CORPORATION AND THE HOLDERS FROM TIME TO TIME OF THE
WARRANTS ISSUED THEREUNDER.  A COMPLETE AND CORRECT COPY OF THE WARRANT
AGREEMENT IS AVAILABLE FOR INSPECTION AT THE PRINCIPAL OFFICE OF PULSE
ELECTRONICS CORPORATION OR AT THE OFFICE OR AGENCY MAINTAINED BY PULSE
ELECTRONICS CORPORATION AS PROVIDED IN THE WARRANT AGREEMENT AND WILL BE
FURNISHED TO THE HOLDER OF SUCH SECURITIES UPON WRITTEN REQUEST AND WITHOUT
CHARGE.”
 
“THE SHARES REPRESENTED BY THIS CERTIFICATE ARE ALSO SUBJECT TO THE TERMS AND
CONDITIONS OF A WARRANT SHARES REGISTRATION RIGHTS AGREEMENT, DATED AS OF MARCH
9, 2012, BY AND AMONG PULSE ELECTRONICS CORPORATION AND THE HOLDERS FROM TIME TO
TIME OF THE WARRANTS AS SUCH AGREEMENT MAY BE AMENDED, MODIFIED, SUPPLEMENTED,
RESTATED OR OTHERWISE CHANGED FROM TIME TO TIME.”
 
 
18

--------------------------------------------------------------------------------

 
 
SECTION 9.04.  Transfers to Comply With the Securities Act.  ii)No Warrant may
be exercised and no Warrant or Warrant Share may be sold, transferred or
otherwise disposed of (any such sale, transfer or other disposition, a “sale”),
except in compliance with this Article IX.
 
(b)  A Holder may exercise a Warrant if it is an “accredited investor” or a
“qualified institutional buyer,” as defined in Regulation D and Rule 144A under
the Securities Act, respectively, and a Holder may sell any Warrant or any
Warrant Shares to any affiliate of such Holder or to a transferee that is an
“accredited investor” or a “qualified institutional buyer,” as such terms are
defined in such Regulation and such Rule, respectively, provided that (other
than in the case any such sale to an affiliate of such Holder) each of the
following conditions is satisfied:
 
(i)  with respect to any “accredited investor” that is not an institution, such
transferee provides a certification establishing to the reasonable satisfaction
of the Company that it is an “accredited investor”;
 
(ii)  such transferee represents that it is acquiring the Warrant and/or Warrant
Shares for its own account and not with a view to, or for offer or sale in
connection with, any distribution thereof within the meaning of the Securities
Act that would be in violation of the securities laws of the United States or
any applicable state thereof, but subject, nevertheless, to the disposition of
its property being at all times within its control; and
 
(c)  such transferee agrees to be bound by the provisions of this Agreement with
respect to any Warrants and Warrant Shares held by it.
 
SECTION 9.05.  Termination of Restrictions.  The restrictions imposed by this
Article IX on the exercise or transferability of Warrants and Warrant Shares
shall cease and terminate as to any particular Warrants or Warrant Shares
(a) when a registration statement with respect to the sale of such securities
shall have been declared effective under the Securities Act and such securities
shall have been disposed of in accordance with such registration statement, (b)
when such securities are sold pursuant to Rule 144 (or any similar provision
then in force) under the Securities Act, or (c) when, in the opinion of both
counsel for the applicable Holder and counsel for the Company, such restrictions
are no longer required or necessary in order to protect the Company against a
violation of the Securities Act upon any sale or other disposition of such
securities without registration thereunder.  Whenever such restrictions shall
cease and terminate as to any Warrants or Warrant Shares, each applicable Holder
shall be entitled to receive from the Company, without expense (other than
applicable transfer taxes, if any), new securities of like tenor not bearing the
applicable legends required by Section 9.03.
 
 
19

--------------------------------------------------------------------------------

 
 
SECTION 9.06.  Rule 144.  The Company hereby covenants that it shall take all
such actions as necessary so that any Holder may freely transfer the Warrants or
the Warrant Shares, without registration under the Securities Act, after
expiration of a six-month holding period commencing on the date hereof, pursuant
to the exemption from the registration requirements under the Securities Act
provided by Rule 144.  Without limiting the generality of the foregoing, the
Company shall remain subject to the reporting requirements of the Exchange Act,
timely file its reports thereunder and otherwise satisfy all requirements for
the transfer of the Warrants and the Warrant Shares to be eligible for the
exemption from the registration requirement of the Securities Act provided by
Rule 144 after a six-month holding period.  Upon the request of any Holder, the
Company shall deliver to such Holder a written statement as to whether it has
complied with such requirements.
 
ARTICLE X

 
Reservation of Stock, Etc.
 
The Company represents and warrants to each Holder that as of the date of this
Agreement, 175,000,000 shares of Common Stock has been authorized for issuance,
41,980,520 shares of Common Stock are issued and outstanding and no shares of
preferred stock are issued and outstanding.  The Company shall at all times
reserve and keep available, solely for issuance and delivery upon exercise of
the Warrants, the number of shares of Common Stock (and Other Securities) from
time to time issuable upon exercise of the Warrants.  All Warrants issued
pursuant to this Agreement shall be duly authorized, validly issued and free
from all taxes, liens, security interests, encumbrances, preemptive rights and
charges.  All shares of Common Stock (and Other Securities) issuable upon
exercise of any Warrant shall be duly authorized and, when issued upon such
exercise, shall be validly issued and, in the case of shares, fully paid and
nonassessable with no liability on the part of the holders thereof, and, in the
case of all securities, shall be free from all taxes, liens, security interests,
encumbrances, preemptive rights and charges.  The transfer agent for the Common
Stock, which may be the Company (the “Transfer Agent”), and every subsequent
Transfer Agent for any shares of the Company’s capital stock issuable upon the
exercise of any of the purchase rights represented by the Warrants, are hereby
irrevocably authorized and directed at all times until the Expiration Date to
reserve such number of authorized and unissued shares as shall be requisite for
such purpose.  The Company shall keep copies of each Warrant on file with the
Transfer Agent for the Common Stock and with every subsequent Transfer Agent for
any shares of the Company’s capital stock issuable upon the exercise of the
rights of purchase represented by the Warrants.  The Company shall supply such
Transfer Agent with duly executed stock certificates for such purpose.  All
Warrants surrendered upon the exercise of the rights thereby evidenced and not
required to be returned to the Holder pursuant hereto shall be
canceled.  Subsequent to the Expiration Date, no shares of Common Stock need be
reserved in respect of any unexercised Warrant.
 
 
20

--------------------------------------------------------------------------------

 
 
ARTICLE XI

 
Registration and Transfer of Warrant, Etc.
 
SECTION 11.01.  Warrant Register; Ownership of Warrant.  Each Warrant issued by
the Company shall be numbered and shall be registered in a warrant register (the
“Warrant Register”) as it is issued and transferred, which Warrant Register
shall be maintained by the Company at its principal office or, at the Company’s
election and expense, by a warrant agent or the Company’s transfer agent.  The
Company shall promptly notify the Holders in writing of the name and address of
any warrant agent appointed by the Company or any successor warrant agent.  The
Company shall be entitled to treat the registered Holder of any Warrant on the
Warrant Register as the owner in fact thereof for all purposes and shall not be
bound to recognize any equitable or other claim to or interest in such Warrant
on the part of any other person, and shall not be affected by any notice to the
contrary, except that, if and when any Warrant is properly assigned in blank,
the Company may (but shall not be obligated to) treat the bearer thereof as the
owner of such Warrant for all purposes.  Subject to Article IX, a Warrant, if
properly assigned (including to an affiliate of the Holder), may be exercised by
a new Holder without a new Warrant first having been issued.
 
SECTION 11.02.  Transfer of Warrant.  At any time and from time to time and
subject to compliance with Article IX, if applicable, each Warrant and all
rights thereunder are transferable in whole or in part, without charge to the
Holder thereof, upon surrender of such Warrant with a properly executed Form of
Assignment attached hereto as Exhibit C at the principal office of the
Company.  Each such transferee shall succeed to all of the rights and
obligations of the transferring Holder under this Agreement or in the event that
such Warrant is only partially transferred, the transferring Holder and such
transferee shall, simultaneously, hold rights and obligations hereunder in
proportion to their respective ownership of the Warrants.  Upon any partial
transfer, the Company shall at its expense issue and deliver to the Holder a new
Warrant of like tenor, in the name of the Holder, which shall be exercisable for
a number of shares of Common Stock (or Other Securities) with respect to which
rights under such Warrant were not so transferred.
 
SECTION 11.03.  Replacement of Warrant.  On receipt by the Company of evidence
reasonably satisfactory to the Company of the loss, theft, destruction or
mutilation of any Warrant and, in the case of any such loss, theft or
destruction of any Warrant, on delivery of an indemnity bond in such reasonable
amount as the Company may determine, or, in the case of any such mutilation, on
surrender of such Warrant to the Company at its principal office and
cancellation thereof, the Company at its expense shall execute and deliver, in
lieu thereof, a new Warrant of like tenor.
 
SECTION 11.04.  Fractional Shares.  Notwithstanding any provision of this
Agreement, the Company shall not be required to issue fractions of shares upon
exercise of any Warrant or to distribute certificates which evidence fractional
shares.  In lieu of fractional shares, the Company shall make payment to the
applicable Holder, at the time of exercise of any Warrant as herein provided, in
an amount in cash equal to such fraction multiplied by the Market Price of a
share of Common Stock on the date of such exercise.
 
 
21

--------------------------------------------------------------------------------

 
 
ARTICLE XII

 
Miscellaneous
 
SECTION 12.01.  Remedies; Specific Performance.  The Company stipulates that
there would be no adequate remedy at law to the Holders in the event of any
default or threatened default by the Company in the performance of or compliance
with any of the terms of this Agreement and accordingly, the Company agrees
that, in addition to any other remedy to which any Holder may be entitled at law
or in equity, the Holders shall be entitled to specific performance of the
obligations of the Company under this Agreement, without the posting of any
bond, in accordance with the terms and conditions of this Agreement in any court
of the United States or any State thereof having jurisdiction, and if any action
should be brought in equity to enforce any of the provisions of this Agreement,
the Company shall not raise the defense that there is an adequate remedy at
law.  Except as otherwise provided by law, a delay or omission by any Holder in
exercising any right or remedy accruing upon any such breach or threatened
breach shall not impair the right or remedy or constitute a waiver of or
acquiescence in any such breach.  No remedy shall be exclusive of any other
remedy.  All available remedies shall be cumulative.
 
SECTION 12.02.  No Rights or Liabilities as Shareholder.  Nothing contained in
this Agreement shall be construed as conferring upon any Holder any rights as a
shareholder of the Company or as imposing any obligation on any Holder to
purchase any securities or as imposing any liabilities on any Holder as a
shareholder of the Company, whether such obligation or liabilities are asserted
by the Company or by creditors of the Company.
 
SECTION 12.03.  Notices.  All notices and other communications (and deliveries)
provided for or permitted hereunder shall be made in writing by hand delivery,
telecopier, any recognized overnight delivery service or first class registered
or certified mail, return receipt requested, postage prepaid, addressed: if to
the Company, to the Company at its address at:
 
Pulse Electronics Corporation
12220 World Trade Drive
San Diego, California 92128
Attention: Chief Financial Officer
Telephone: (858) 674-8100
Telecopier: (858) 674-8262


if to any Holder, at the address specified in Schedule A hereto or in the
assignment instrument pursuant to which it became a party hereto; or as to any
party, at such other address as shall be designated by such party in a written
notice to the other party.
 
 
22

--------------------------------------------------------------------------------

 
 
All such notices and communications (and deliveries) shall be deemed to have
been duly given: at the time delivered by hand, if personally delivered; when
receipt is acknowledged, if telecopied; on the next Business Day, if timely
delivered to a recognized overnight delivery service; and five days after being
deposited in the mail, if sent first class or certified mail, return receipt
requested, postage prepaid; provided, that the exercise of any Warrant shall be
effective in the manner provided in Article II.
 
SECTION 12.04.  Amendments.  This Agreement and any term hereof may not be
amended, modified, supplemented or terminated, and waivers or consents to
departures from the provisions hereof may not be given, except by written
instrument duly executed by the Company and a Majority of the Holders; provided,
however, that any amendment or modification of the number of shares of Common
Stock issuable upon exercise of any Warrant (including, without limitation, any
amendment or modification of Section 2.01(c)) or the Exercise Price or the
Expiration Date thereof shall only be effective if set forth in a written
instrument duly executed by the Company and the Holder of such Warrant; provided
further, that any amendment or modification of this Section 12.04 or the
definition of “Majority of the Holders” shall only be effective if set forth in
a written instrument duly executed by the Company and each Holder.
 
SECTION 12.05.  Descriptive Headings, Etc.  The headings in this Agreement are
for convenience of reference only and shall not limit or otherwise affect the
meaning of terms contained herein.  Unless the context of this Agreement
otherwise requires: (1) words of any gender shall be deemed to include each
other gender; (2) words using the singular or plural number shall also include
the plural or singular number, respectively; (3) the words “hereof”, “herein”
and “hereunder” and words of similar import when used in this Agreement shall
refer to this Agreement as a whole and not to any particular provision of this
Agreement, and Article, Section and paragraph references are to the Articles,
Sections and paragraphs of this Agreement unless otherwise specified; (4) the
word “including” and words of similar import when used in this Agreement shall
mean “including, without limitation,” unless otherwise specified; (5) “or” is
not exclusive; and (6) provisions apply to successive events and transactions.
 
SECTION 12.06.  Governing Law.  This Agreement shall be governed by, and
construed in accordance with, the laws of the State of New York.
 
SECTION 12.07.  Jurisdiction; Consent to Service of Process.  c)The Company
hereto hereby irrevocably and unconditionally submits, for itself and its
property, to the exclusive jurisdiction of any New York State court or Federal
court of the United States of America sitting in New York City, and any
appellate court from any thereof, in any action or proceeding arising out of or
relating to this Agreement, or for recognition or enforcement of any judgment,
and each of the parties hereto hereby irrevocably and unconditionally agrees
that all claims in respect of any such action or proceeding may be heard and
determined in such New York State or, to the extent permitted by law, in such
Federal court.  Each of the parties hereto agrees that a final judgment in any
such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by
law.  Nothing in this Agreement shall affect any right that any Holder may
otherwise have to bring any action or proceeding relating to this Agreement in
the courts of any jurisdiction.
 
 
23

--------------------------------------------------------------------------------

 
 
(b)  The Company hereby irrevocably and unconditionally waives, to the fullest
extent it may legally and effectively do so, any objection which it may now or
hereafter have to the laying of venue of any suit, action or proceeding arising
out of or relating to this Agreement in any New York State or Federal
court.  Each of the parties hereto hereby irrevocably waives, to the fullest
extent permitted by law, the defense of an inconvenient forum to the maintenance
of such action or proceeding in any such court.
 
(c)  Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 12.03.  Nothing in this Agreement
will affect the right of any party to this Agreement to serve process in any
other manner permitted by law; provided that notice of the use of any such
alternative means of  service shall be provided to each affected party in the
manner provided in Section 12.03.
 
SECTION 12.08.  Waiver of Jury Trial.  EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER
OR IN CONNECTION WITH THIS AGREEMENT.  EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT, AS APPLICABLE,
BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION 12.08.
 
SECTION 12.09.  Successors and Assigns.  This Agreement shall inure to the
benefit of and be binding upon the parties hereto and their respective heirs,
successors and permitted assigns (including any permitted transferee of the
Warrants).  Any Holder may at any time and from time to time assign to any
permitted transferee of its Warrants its rights and obligations under this
Agreement.  Any such permitted transferee shall automatically be entitled to
receive the benefits of and be conclusively deemed to have agreed to be bound by
and to perform all of the terms and provisions of this Agreement as if it were a
party hereto (and shall, for all purposes, be deemed a Holder under this
Agreement).  If the Company shall so request, any heir, successor or permitted
assign (including any permitted transferee) wishing to avail itself of the
benefits of this Agreement shall agree in writing to acquire and hold the
Warrants subject to all of the terms hereof.  For purposes of this Agreement,
“successor” for any entity other than a natural person shall mean a successor to
such entity as a result of such entity’s merger, consolidation, sale of
substantially all of its assets, or similar transaction.  Except as provided
above or otherwise permitted by this Agreement, neither this Agreement nor any
right, remedy, obligation or liability arising hereunder or by reason hereof
shall be assignable by any Holder or by the Company without the prior written
consent of the other parties hereto.
 
 
24

--------------------------------------------------------------------------------

 
 
SECTION 12.10.  Registration Rights Agreement.  Each Holder of a Warrant shall
be entitled to all of the benefits under the Registration Rights Agreement and
such Holder, by its acceptance of a Warrant, agrees to be bound by and to comply
with the terms and conditions of the Registration Rights Agreement applicable to
such Holder
 
SECTION 12.11.  Mandatory Exercise Upon Change of Control
Transactions.  Notwithstanding anything to the contrary contained herein, in the
event that any Change of Control Transaction occurs prior to the Expiration
Date, the Company shall have the right to cause each Holder to exercise such
Holder’s Warrant for the then-Applicable Number of Shares as of the date of such
transaction (which number shall include, without limitation, the number of
shares of Common Stock issuable upon exercise of each such Warrant that have not
yet vested as of such date but may vest at a later date); provided that the
Company must give written notice to each Holder at least 30 days prior to the
date of consummation of such transaction, which notice shall specify the
expected date on which such transaction is to take place and set forth the facts
with respect thereto as shall be reasonably necessary to indicate the cash,
securities or other property deliverable upon exercise of such Warrant; provided
further that the Company may only cause such Warrants to be exercised
concurrently with the consummation of such transaction and each Holder shall be
entitled to receive the highest amount of securities, cash or other property to
which such Holder would actually have been entitled as a shareholder upon such
consummation if such Holder had exercised such Warrant for all of the
then-Applicable Number of Shares immediately prior thereto (including, without
limitation, the number of shares of Common Stock issuable upon exercise of each
such Warrant that have not yet vested as of such date but may vest at a later
date), subject to adjustments as provided in this Agreement.
 
SECTION 12.12.  Call Option.  i)At any time after the second anniversary of the
date hereof and prior to the Expiration Date, upon written notice from the
Company to each Holder (a “Call Notice”), the Company may elect to purchase all
(but not less than all) of the Warrants outstanding (the “Call Option”), for
cash at a price with respect to each share of Common Stock issuable upon the
exercise of each Warrant equal to (i) the Market Price per share of Common Stock
as of the date of such Call Notice, less (ii) the Exercise Price per share as of
such date; provided that following any Call Notice, each Holder shall have at
least 30 days following the date of such Call Notice to deliver to the Company
written notice of its election to exercise its Warrant.
 
(b)  Any Call Notice shall include the following:  (i) the Market Price per
share of Common Stock as of the date of such Call Notice, (ii) the aggregate
price to be paid to each Holder, (iii) the date of the purchase (the “Call
Date”), and (iv) a representation and warranty by the Company to each Holder
that (A) it has funds available to it in an amount sufficient to make such
purchase and (B) there is no undisclosed transaction or development known to it
that, if disclosed, could be reasonably expected to result in an increase of the
Market Price.
 
 
25

--------------------------------------------------------------------------------

 
 
(c)  The Company shall purchase the unexercised Warrants from each Holder on the
Call Date, which shall not be earlier than 31 days and not later than 60 days
after the date of the Call Notice.  A Call Notice shall be irrevocable unless
otherwise agreed to by a Majority of the Holders.
 
(d)  On the Call Date, each Holder shall surrender its Warrant to the Company
without any representation or warranty (other than that such Holder has (i) good
and valid title thereto free and clear of liens, claims, encumbrances and
restrictions of any kind and (ii) the power and authority to surrender such
Warrants), against payment therefor by wire transfer to a bank account
designated by such Holder for such purpose.
 
 
26

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, each party hereto has caused this Agreement to be duly
executed as of the date first above written.
 

  PULSE ELECTRONICS CORPORATION       by       Name:     Drew A. Moyer    
Title:       Senior VP and CFO



 
27

--------------------------------------------------------------------------------

 
 

 
JPMORGAN CHASE BANK, N.A., as Holder
      by       Name:     Title:

 
 
28

--------------------------------------------------------------------------------

 



  HOLDER:         by       Name:     Title:          by       Name:     Title:

 
 
29

--------------------------------------------------------------------------------

 


SCHEDULE A to
Warrant Agreement

INITIAL HOLDERS AND INITIAL NUMBER OF SHARES


Names and Addresses of Initial Holders
Initial Number of Shares
JPMorgan Chase Bank, N.A.
270 Park Avenue
New York, NY 10017
Attention:  Deborah Winkler
Phone: 212-622-3285
Fax: 917-464-6130
 
 
291,065
Danske Bank A/S
Homens Kanal 2-12
1092 Copenhagen C, Denmark
Attention: Tom Andersen
Phone: +45 45 14 06 72
Fax: +45 45 14 97 55
 
 
333,512
Comerica Bank
411 W. Lafayette Street, MC 3205
Detroit, MI 48226
Attention: Sarah R Miller
Phone: 313-222-3647
Fax: 313-222-5706
 
 
151,596
Bank of America, N.A.
135 S. LaSalle St. 8th Floor
Chicago, IL 60603
Attention: Irina Logovinsky
Phone: 312-828-1678
Fax : 704-208-2773
 
291,065
RBS Citizens National Association
28 State St. 11th Floor MS1100
Boston, MA 02109
Attention: Joshua Conlon
Phone: 617-994-7084
Cell: 617-571-8785
 
 
242,554
PNC Bank, National Association
1600 Market Street
Philadelphia, PA 19103
Attention: William H. Stewart, Jr.
Phone: 215-585-1265
Fax:  215-585-8391
 
 
90,958

 
 
1

--------------------------------------------------------------------------------

 
 
SCHEDULE A to
Warrant Agreement
 
Fifth Third Bank
38 Fountain Square Plaza
MD# 109055
Cincinnati, OH 45202
Attention: Randolph J. Stierer
Phone: 513-579-4350
Fax: 513-534-5047
 
with copy to:
 
Fifth Third Bank
38 Fountain Square Plaza
D 10AT76
Cincinnati, OH 45263
Attention: M. Michelle Knight
Phone: 513-534-1964
Fax: 513-534-6757
 
 
151,596
Landesbank Baden-Württemberg, New York and/or Cayman Islands Branch
280 Park Avenue, 31st Floor, West Building
New York, NY 10017
Attention: Francois Delangle
Phone: 212-584-1757
Fax: 212-584-1759
 
 
242,554
Wells Fargo Principal Lending, LLC
2450 Colorado Avenue, Suite 3000 West
Santa Monica, CA 90404
Attention: Jeff Nikora
Phone: 310-453-7375
Fax: 855-813-8309
 
 
236,490
Bank of China, New York Branch
410 Madison Avenue
New York, NY 10017
Attention: David Hoang
Phone: 646-231-3127
 
151,596
TD Bank, N.A.
6000 Atrium Way
Mt. Laurel, NJ  08054
Attention: Marcella Brattan
Phone:  856-533-4885
Fax: 856-533-7128
 
151,596

 
 
2

--------------------------------------------------------------------------------

 
 
SCHEDULE A to
Warrant Agreement
 
Calder & Co.
c/o The Bank of Nova Scotia
One Liberty Plaza, 23rd Floor
New York, NY 10006
Attention: Yasmin Prendergast
Phone: 212-225-5300
 
 
242,554



 
3

--------------------------------------------------------------------------------

 
 
FORM OF
WARRANT
 
THIS WARRANT AND ANY SECURITIES ACQUIRED UPON EXERCISE OF THIS WARRANT HAVE NOT
BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR THE SECURITIES
LAWS OF ANY STATE AND MAY NOT BE SOLD, TRANSFERRED OR OTHERWISE DISPOSED OF
EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER SUCH ACT AND
APPLICABLE STATE SECURITIES LAWS OR PURSUANT TO AN APPLICABLE EXEMPTION TO THE
REGISTRATION REQUIREMENTS OF SUCH ACT AND SUCH LAWS.  THIS WARRANT AND SUCH
SECURITIES MAY NOT BE SOLD, TRANSFERRED OR OTHERWISE DISPOSED OF EXCEPT IN
COMPLIANCE WITH THE CONDITIONS SPECIFIED IN THE WARRANT AGREEMENT (THE “WARRANT
AGREEMENT”) DATED AS OF MARCH 9, 2012, BY AND AMONG PULSE ELECTRONICS
CORPORATION AND THE HOLDERS FROM TIME TO TIME OF THE WARRANTS ISSUED THEREUNDER
PURSUANT TO WHICH THIS WARRANT WAS ISSUED.
 
THIS WARRANT AND THE SECURITIES REPRESENTED HEREBY ARE SUBJECT TO THE TERMS AND
CONDITIONS OF (1) THE WARRANT AGREEMENT AND (2) A WARRANT SHARES REGISTRATION
RIGHTS AGREEMENT DATED AS OF MARCH 9, 2012 BY AND AMONG PULSE ELECTRONICS
CORPORATION AND THE HOLDERS FROM TIME TO TIME OF THE WARRANTS, AS EACH SUCH
AGREEMENT MAY BE AMENDED, MODIFIED, SUPPLEMENTED, RESTATED OR OTHERWISE CHANGED
FROM TIME TO TIME.
 
PULSE ELECTRONICS CORPORATION
 
COMMON STOCK PURCHASE WARRANT
 
No.W-
_______, 2012
      Warrant to Purchase   _______ Shares of Common Stock

 
PULSE ELECTRONICS CORPORATION, a Pennsylvania corporation (the “Company”), for
value received, hereby certifies that _________ or its registered assigns (the
“Holder”), is entitled to purchase from the Company that number of duly
authorized, validly issued, fully paid and nonassessable shares of Common Stock,
par value $.125 per share, of the Company (the “Common Stock”) set forth above,
at a purchase price per share equal to the Exercise Price, at any time or from
time to time on or after June 28, 2012, but prior to 5:00 P.M., New York City
time, on March 9, 2015, all subject to the terms, conditions and adjustments set
forth in that certain Warrant Agreement dated as of March 9, 2012, by and among
the Company and the holders from time to time of the Warrants issued thereunder
(the “Warrant Agreement”).  Capitalized terms used herein and not otherwise
defined shall have the meanings assigned such terms in the Warrant Agreement.
 
 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE A to
Warrant Agreement
 
This Warrant is one of the Warrants (such term to include any such warrants
issued in substitution therefor) referred to and issued under the Warrant
Agreement.  The number of shares of Common Stock issuable upon exercise of this
Warrant as set forth on the face hereof is subject to certain adjustments as
provided in the Warrant Agreement.  The Holder is entitled to certain benefits
as set forth in the Warrant Shares Registration Rights Agreement dated as of
March 9, 2012, by and among the Company and the holders from time to time of the
Warrants (the “Registration Rights Agreement”).  Copies of the Warrant Agreement
and the Registration Rights Agreement are available from the Company at no
charge upon the request of the Holder.
 
 
5

--------------------------------------------------------------------------------

 
 
SCHEDULE A to
Warrant Agreement
 
IN WITNESS WHEREOF, the Company has caused this Warrant to be duly executed by
its authorized officers as of the date first above written.
 

  PULSE ELECTRONICS CORPORATION       by       Name:     Title: 


 
6

--------------------------------------------------------------------------------

 
 
EXHIBIT B to
 Warrant Agreement
 
FORM OF ELECTION TO PURCHASE SHARES
 
Date:  _______
 
TO:  Pulse Electronics Corporation (the “Company”)
 
RE:  Election to Purchase [Common Stock]/[Other Securities]
 
The undersigned holder of the attached Warrant (the “Holder”), pursuant to the
provisions set forth in the Warrant Agreement dated as of March 9, 2012 (the
“Warrant Agreement”) pursuant to which such Warrant was issued, hereby
irrevocably surrenders the right to purchase   [Common Stock]/[Other
Securities], and a proportionate part of the Warrant and the rights evidenced
thereby, in exchange for that number of [Common Stock]/[Other Securities]
computed in accordance with the provisions of Section 2.01(b) of the Warrant
Agreement; and requests that such [Common Stock]/[Other Securities] be held in
the name of the Persons listed below.
 
Number of [Non-Voting Common
Shares]/[Successor  Securities]
Name
Address
     



A new warrant evidencing the remaining Common Stock covered by such Warrant, but
not yet vested or subscribed for and purchased, if any, should be issued in the
name set forth below.


Name and Address of Person
to be Issued New Warrant:
   

 

 
Holder:
         
By:
         
Name:
         
Title:
 


 
 
B-1

--------------------------------------------------------------------------------

 
 
EXHIBIT C to
Warrant Agreement
 
FORM OF ASSIGNMENT
 
FOR VALUE RECEIVED, the undersigned hereby sells, assigns, and transfers unto
the Assignee named below all of the rights of the undersigned to purchase Common
Stock, par value $.125 per share (“Common Stock”), of PULSE ELECTRONICS
CORPORATION represented by the Warrant, with respect to the number of shares of
Common Stock set forth below:
 
Name of Assignee
 
Address
 
Number of Shares



and does hereby irrevocably constitute and appoint _________ attorney to make
such transfer on the books of PULSE ELECTRONICS CORPORATION maintained for that
purpose, with full power of substitution in the premises.
 
Dated: ______________, 201_
 

 
NAME OF HOLDER1
      by       Name:     Title: 




--------------------------------------------------------------------------------

1 Name of Holder must conform in all respects to name of holder as specified on
the face of the Warrant.
 
 
C-1

--------------------------------------------------------------------------------